Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the gas delivery augmenter as claimed including specifically a rotary vane pump, a first inlet defined in the housing, the first inlet configured to receive a primary gas from a gas supply; an initial gas outlet defined in the housing through which at least an initial portion of the primary gas is configured to exit the gas delivery augmenter into an inflatable; a second inlet defined in the housing, wherein the rotary vane pump is configured to entrain a secondary gas into the housing via the second inlet; and a final outlet defined in the housing, wherein the rotary vane pump is configured to pump a remaining portion of the primary gas and the secondary gas into the inflatable via the final outlet, wherein reception of the primary gas is configured to drive the pump mechanism using pressure-volume energy from the primary gas to entrain the secondary gas is not shown or rendered obvious over the prior art of record.

The following is an examiner’s statement of reasons for allowance: regarding claim 13, an inflation system as claimed including specifically a rotary vane pump, a first inlet defined in the housing, the first inlet configured to receive a primary gas from a gas supply; an initial gas outlet defined in the housing through which at least an initial portion of the primary gas is configured to exit the gas delivery augmenter into an inflatable; a second inlet defined in the housing, wherein the rotary vane pump is configured to entrain a secondary gas into the housing via the second inlet; and a final outlet defined in the housing, wherein the rotary vane pump is configured to pump a remaining portion of the primary gas and the secondary gas into the inflatable via the final outlet, wherein in response to reception of the primary gas, the gas delivery augmenter is configured to drive the pump mechanism using pressure-volume energy from the primary gas to entrain the secondary gas is not shown or rendered obvious over the prior art of record.

The following is an examiner’s statement of reasons for allowance: regarding claim 19, the evacuation assembly of an aircraft as claimed including specifically an inflatable slide; a rotary vane pump; a housing within which the rotary vane pump is disposed, wherein the housing is disposed within an inflatable volume of the inflatable slide; a first inlet defined in the housing, wherein the first inlet is configured to receive the primary gas from the gas supply; an initial gas outlet defined in the housing through which at least an initial portion of the primary gas is configured to exit the gas delivery augmenter into the inflatable slide; a second inlet defined in the housing, wherein the rotary vane pump is configured to entrain a secondary gas into the housing via the second inlet; and a final outlet defined in the housing, wherein the rotary vane pump is configured to pump a remaining portion of the primary gas and the secondary gas into the inflatable slide via the final outlet, wherein in response to reception of the primary gas the gas delivery augmenter is configured to drive the pump mechanism using pressure-volume energy from the primary gas to entrain the secondary gas is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746